Citation Nr: 0935138	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.  

2.  Entitlement to service connection for residuals of a 
bilateral knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 
1981, from November 1990 to May 1991 and from April 1997 to 
December 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran testified at a travel Board 
hearing in July 2009.  A transcript is of record and has been 
reviewed.  


FINDINGS OF FACT

1.  By unappealed decision dated in February 1993, the RO 
denied the Veteran's claim of entitlement to service 
connection for a low back condition.  

2.  Evidence submitted after February 1993 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back condition.  

3.  The competent medical evidence shows that the Veteran has 
chronic lumbar strain that began in service.  

4.  The competent medical evidence shows that the Veteran has 
bilateral patellofemoral syndrome that began in service.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for a 
back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Residuals of a low back injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). 

4.  Residuals of a bilateral knee injury were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in January 2007.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In the correspondence dated in January 2007 the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
January 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the low back claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) records and provided VA 
joints and spine examinations in May 2007.  During his Board 
hearing, the Veteran requested that VA obtain medical records 
from the VAMC in Tampa, Florida from August 2007 to the 
present.  Those records have been associated with the claims 
file.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

In regards to the VA spine and joints examinations conducted 
in May 2007, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The VA examiners 
considered all of the pertinent evidence of record and the 
statements of the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.  

II.  New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  Again, since the 
Board is granting service connection, further discussion of 
the duty to assist is unnecessary.  

A review of the record shows that the Veteran's initial claim 
for service connection of a back condition was denied in a 
February 1993 rating decision.  The Veteran did not file a 
notice of disagreement, so this decision became final.  In 
January 2007, the Veteran filed to reopen his back claim; the 
RO reopened the claim and denied it on the merits in a June 
2007 rating decision.  The Veteran's appeal of that decision 
is properly before the board.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a low back condition.  

The evidence of record at the time of the February 1993 
rating decision included service treatment records and the 
report of a November 1992 VA examination.  Even though there 
was evidence of complaints of low back pain in service, the 
RO denied service connection because the Veteran's lumbar 
spine was unremarkable upon VA examination.  This decision 
became final.   

Evidence submitted after the February 1993 rating decision 
included VAMC treatment records, lay statements by the 
Veteran and the report of a VA spine examination conducted in 
May 2007.  The examination report contains a diagnosis of 
mild chronic lumbar strain and a nexus opinion.  Therefore, 
the Board finds the evidence obtained by VA after February 
1993 to be both new and material.  38 C.F.R. § 3.256(a); See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  In short, 
this evidence addresses the central unestablished fact 
necessary to substantiate the Veteran's claim: whether the 
Veteran has a current back disability and whether that 
disability is related to service.  

Accordingly, the Veteran's request to reopen the claim for 
service connection for a low back condition is granted.  
Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  The Board 
finds a de novo review appropriate; as discussed above, the 
Veteran has been properly notified.  

III.  Service Connection 

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Back 

In an October 1992 statement submitted with his original 
claim, the Veteran claimed that he sustained a back injury in 
March 1991 while stationed in Saudi Arabia.  He stated that 
the vehicle he was travelling in hit a hole, injuring his 
back.  During his July 2009 travel Board hearing, the Veteran 
testified that during his mission in Operation Desert Storm, 
he spent long periods traveling over rough terrain in trucks.  
He believes that this is also the cause of his back pain.  

The record contains evidence that the Veteran currently 
suffers from a mild back disability.  A November 1992 VA 
examination report shows the Veteran described a history of 
low back pain since 1991.  The Veteran complained of pain on 
long sitting or standing.  Examination revealed 95 degrees 
flexion to 35 degrees extension, 40 degrees of lateral 
flexion bilaterally and 35 degrees of lateral rotation 
bilaterally.  X-rays taken in conjunction with the 
examination revealed normal lordotic curvature, no evidence 
of fractures or subluxations, normal vertebral heights and 
well-maintained disc spaces.  There was no evidence of 
spondylolysis or spondylolisthesis.  The VA examiner 
diagnosed musculoskeletal low back pain.    

The Veteran received a second VA spine examination in May 
2007.  The Veteran again reported that he developed low back 
pain in 1991 from riding in trucks.  He described the pain as 
sharp, with stiffness and weakness.  He took over the counter 
medication daily for the pain.  The Veteran demonstrated 
normal posture, gait and curvature of the spine.  The 
examiner did not find spasm, tenderness to palpation or 
painful motion.  He noted a negative straight leg raise test.  
The examiner found a normal range of motion and indicated 
that x-rays of the lumbar spine were normal.  The examiner 
went on to diagnose mild chronic lumbar strain.  

Since the Veteran has been diagnosed with musculoskeletal 
back pain and mild chronic lumbar strain, the Board will 
proceed with an analysis of whether the Veteran's current 
back problems are related to his active military service.  
Again, the Veteran contends that he began experiencing back 
pain while riding over rough terrain in vehicles in the 
Persian Gulf.  

The Veteran's service treatment records confirm that his low 
back disability began in service.  A May 1991 statement of 
medical examination and status shows that while on a mission 
in Saudi Arabia in March 1991, the Veteran's vehicle hit a 
hole, and the Veteran injured his lower back.  The statement 
also shows that the Veteran was involved in fuel hauling 
operations in Iraq, and the bouncing and jolting of the 
vehicle caused the Veteran to experience back pain.  The 
Veteran's service treatment records show several complaints 
of back pain.  

The record contains conflicting nexus opinions.  In a January 
2007 letter, Dr. McFadden, a private doctor, wrote that the 
Veteran had a history of lower back pain that began while on 
active duty and has continued since the military.  The doctor 
stated that due to the Veteran's history, he believed that 
the Veteran's back pain is service-connected.  

In the report of the may 2007 VA examination, the VA examiner 
opined that the Veteran's mild chronic lumbar strain is less 
likely than not related to military service.  The examiner 
based his opinion on the fact that, although the Veteran was 
seen a few times for back strain in the early 1990's, his 
form checked in 1996 was negative for back pain.  The 
examiner also noted a significant time since discharge to the 
filing of the claim.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  Here, the 
board finds Dr. McFadden's opinion to be more probative than 
the May 2007 VA examination opinion.  While the VA examiner 
explicitly stated that he reviewed the claims file, the Board 
finds that Dr. McFadden's opinion shows that he reviewed the 
pertinent evidence of record and was familiar with the 
Veteran's case.  The VA examiner based his opinion on a form 
that was negative for back pain in 1996, even though service 
treatment records clearly document the Veteran's back injury 
and treatment thereof.  Further, the VA examiner noted a 
significant time since discharge before the Veteran filed his 
claim, even though the record shows the Veteran filed his 
first claim in October 1992, less than two years after his 
second period of active duty.  The Board finds that Dr. 
McFadden's opinion is more probative and more consistent with 
the evidence of record.  As such, the Board affords this 
opinion considerable weight.   

As the Veteran demonstrates a current low back condition that 
has been linked by competent medical evidence to his active 
military service, the Board finds that service connection for 
residuals of a low back injury is warranted.  

Bilateral knees 

The Veteran filed a claim for service connection of a 
bilateral knee disability in January 2007.  The RO denied the 
claim in a June 2007 rating decision.  The Veteran appeals 
that decision.  

During his July 2009 travel Board hearing, the Veteran 
testified that he incurred a bilateral knee disability as the 
result of marching for long periods and sitting during long 
missions in service.  He stated that he had his knees looked 
at three to four times while on active duty and that he 
experiences knee pain during long periods of sitting or 
standing.  He also testified that his knees gave out on one 
or two occasions.  

The record contains evidence that the Veteran currently 
suffers from a bilateral knee disability.  The Veteran 
received a VA joints examination in May 2007.  During 
examination, the Veteran's knees demonstrated normal range of 
motion bilaterally.  The examiner noted pain, weakness, 
stiffness, swelling, instability or giving way and locking.  
The Veteran reported difficulty going up and down stairs, 
walking on inclines and getting up from low chairs.  The 
examiner diagnosed bilateral patellofemoral syndrome.  

Since the Veteran is shown to suffer from a current bilateral 
knee disability, the question turns to whether the Veteran's 
current knee disability is related to his active military 
service.  The Veteran's service treatment records show 
complaints of and treatment for bilateral knee pain on 
several occasions, including in January 1991, when the 
Veteran sought treatment for knee pain that had begun three 
weeks prior.  Further, the record shows the Veteran continued 
to seek treatment for knee pain after service.  

The record contains two positive nexus opinions.  In a 
January 2007 letter, Dr. McFadden, a private doctor, wrote 
that the Veteran had a history of bilateral knee pain that 
began during service.  The doctor stated that, due to the 
Veteran's history, he believed that the Veteran's knee pain 
is service-connected.  In assigning probative weight to a 
medical opinion, the Board may consider the expert's 
familiarity with a veteran's medical history, the 
thoroughness and detail of the opinion, whether the opinion 
was in an area within that expert's medical expertise, and 
whether opinion was consistent with competent evidence of 
record. See D'Aries v. Peake, 22 Vet. App. 97, 108 (2008).  
Dr. McFadden's opinion shows that the doctor was familiar 
with the Veteran's medical history, and the opinion was 
consistent with the evidence of record.  For these reasons, 
the Board finds his opinion to be probative.  
  
In the report of the May 2007 VA examination, the examiner 
opined that the Veteran's bilateral patellofemoral syndrome 
is most likely caused by or the result of activities 
undertaken while actively enlisted in military service.  
Since the examiner based his opinion on the Veteran's 
reported history, physical examination and a review of the 
records,  the Board finds this opinion to be highly 
probative.  

As the Veteran demonstrates a current bilateral knee 
condition that has been linked by competent medical evidence 
to his active military service, the Board finds that service 
connection for residuals of a bilateral knee injury is 
warranted.  


ORDER

New and material evidence having been received, the case is 
reopened, and entitlement to service connection for residuals 
of a low back injury is granted.  

Entitlement to service connection for residuals of a 
bilateral knee injury is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


